             Case 2:18-cv-01274-TSZ Document 133 Filed 02/11/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          CAVE MAN KITCHENS INC.,
 8                                   Plaintiff,
                                                              C18-1274 TSZ
 9                v.
                                                              MINUTE ORDER
10        CAVEMAN FOODS LLC,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    Having reviewed the parties’ Joint Status Report, docket no. 132, indicating
14
   that the parties will submit a Stipulated Proposed Judgment, see id. at 5, the Court
   DIRECTS the parties to file the Stipulated Proposed Judgment on or before Friday,
15
   February 19, 2021, or to show cause why such Judgment cannot be filed by that date.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 11th day of February, 2021.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Gail Glass
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
